Citation Nr: 1749728	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for a right ear hearing loss.  

2.  Entitlement to service connection for a respiratory disorder.  

3.  Entitlement to service connection for a right foot disability.   

4.  Entitlement to service connection for a left foot disability.  

5.  Entitlement to service connection for a lumbosacral spine disorder to include as secondary to a service connected right shoulder disability.  

6.  Entitlement to service connection for left shoulder disability, to include as secondary to the service connected right shoulder disorder.  

7.  Entitlement to service connection for a right leg disability.  

8.  Entitlement to service connection for a left leg disability. 


9.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the right shoulder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 and March 2011 rating decisions of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2015, the Board remanded the matter to the AOJ for further evidentiary development.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).
 


The issues of entitlement to service connection for a lumbosacral spine disorder, entitlement to service connection for a right foot disability, entitlement to service connection for a left foot disability, entitlement to service connection for a right leg disability, entitlement to service connection for a left leg disability, entitlement to service connection for left shoulder disability, to include as secondary to the service connected right shoulder disorder, entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran's right ear hearing loss has been manifested by no more than Roman numeral I level disability. 

2.  The Veteran has not been diagnosed respiratory disability at any time during the pendency of his claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.85, Diagnostic Code (DC) 6100 (2016).

2.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  VA provided adequate notice in letters sent to the Veteran in April 2009, March 2010, and April 2011.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  The AOJ associated the Veteran's service treatment records, service personnel records, identified private treatment records and VA treatment records with the claims file.  

In December 2009, June 2012, and July 2015, VA provided the Veteran with a medical examination of his hearing loss and obtained medical opinions addressing the current status of the Veteran's disability.  The examination and opinion are adequate for the disability, discussed below, as the examination reports show that the examiners considered the relevant history of the Veteran's disabilities.  The examiners provided a sufficiently detailed description of the disabilities severity and where relevant a sufficiently detailed opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

In July 2012, VA provided the Veteran with a medical examination and obtained a medical opinion on the Veteran's claimed respiratory condition addressing whether the Veteran had a respiratory disability.  The examination and opinion are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's respiratory concerns.  The examiner provided a sufficiently detailed description of these disabilities, and the examiner provided an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2016), and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 38 C.F.R. § 3.303 (a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 




Merits - Lung Disorder

There is no evidence of record, VA or private, showing that the Veteran has been  diagnosed with a respiratory disability.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319   (2007).

The Veteran asserts that he has developed a respiratory disability because he was exposed to noxious chemical in his protective mask training during basic training in service.  Shortness of breath is listed on October 27, 2009, VA treatment note, but in the same treatment note his pulse oximetry was a normal 99 percent, and no diagnosis associated with the symptom of shortness of breath is listed. The July 2012 examiner noted that the he has cough with exercise and shortness of breath on exertion, but again, no diagnosis of a respiratory disability was noted.  Without a diagnosed or identifiable underlying malady or condition, the Veteran's symptoms do not constitute a respiratory disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  There are no other findings of a current disability related to the Veteran's lungs.

In light of the absence of any competent evidence of a disability, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Increased Disability Rating - Hearing Loss

The evaluation of service connected disabilities is based on the average impairment of earning capacity they produce as determined by considering current symptomatology in light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet App. 589 (1991).  In addition, the entire history of the Veteran's disability is also considered.  Consideration must be given to the ability of the Veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.

If there is a question as to which of the two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is later made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  38 C.F.R. § 4.85, DC 6100 (2016).  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id. 

Exceptional hearing impairment occurs when pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are 55 decibels or more, or when the pure tone threshold are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  In such cases, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  38 C.F.R. § 4.86 (2016).

The Board acknowledges that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in final audiological report.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Merits

A review of the evidence of record reveals that the Veteran was afforded VA audiological examinations for compensation purposes in December 2009, June 2012, and July 2015.

During the in March 2006 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
35
40

Maryland CNC Word List Speech Recognition Score revealed speech recognition ability of 96 percent in the right ear.

During the in June 2012 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
50

Maryland CNC Word List Speech Recognition Score revealed speech recognition ability of 96 percent in the right ear.

During the in July 2015 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
45
50

Maryland CNC Word List Speech Recognition Score revealed speech recognition ability of 94 percent in the right ear.

The July 2015 examination provides the most disabling hearing loss results of the three examinations listed above, thus, the Board notes that if it does not represent a compensable rating under the applicable rating provisions, then no higher rating is possible based on the other findings. Applying the mechanical application of 38 C.F.R. 4.85,  first utilizing Table VI, the Veteran's right ear hearing loss results are placed within the parameters of "Roman numeral I".  See 38 C.F.R. § 4.85, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination - Table VI. 

Second, utilizing Table VII, the Board has taken the results from Table VI, "Roman numeral I" for the right ear and when placing the relevant results within Table VII to determine the rating, the results indicate that the Veteran's right ear hearing loss disability falls within a noncompensable rating evaluation.  See 38 C.F.R. § 4.85 Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100) - Table VII.

Insofar as the Veteran is seeking a compensable rating, the Board finds that the evidence is against the Veteran's claim for a compensable rating for his service-connected right ear hearing loss disability.  The auditory threshold and speech discrimination evidence provided to the Board does not demonstrate that the Veteran's hearing loss warrants a compensable rating.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for a respiratory disability is denied.

Entitlement to a compensable rating for right ear hearing loss is denied.


REMAND

Bilateral foot disability - Opinion insufficient

The September 2011 opinion obtained regarding the etiology of the Veteran's bilateral foot disability is insufficient.  While the examiner opined, in sum, that there was no evidence of foot disability in service, he did not address a January 1973 Report of Medical History wherein the Veteran reported foot trouble and cramps in his legs.  Additionally, an August 1972 service treatment record documents a trauma to the Veteran's right foot with pain lasting three days.  The omission of these instances in the examiner's opinion renders the opinion insufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

Lumbosacral Spine Disability - Opinion Insufficient

Regarding the Veteran's claim for service connection for his lumbosacral spine disability, the Board notes that the Veteran has contended that this disability is secondary to his service connected right shoulder disability. However, there is no opinion on this theory of entitlement.  Moreover, the opinion on the Veteran's back disability and its possible relationship to service is insufficient.  While the examiner speaks of only one instance of back pain in service related to an infection, the examiner did not address the July 1972 service treatment record which noted that the Veteran was experiencing back pain for the past five days which was acquired during running.  This omission renders the opinion inadequate, and as such, a new examination is warranted.  

Left Shoulder Disability - Opinion Insufficient

The Board notes that the Veteran has contended that his right shoulder disability directly led to his left shoulder disability.  However, the left shoulder examination in July 2015 did not include an opinion addressing this theory of entitlement. Further, although the July 2012 examination included an opinion as to whether the Veteran's right shoulder caused his left shoulder disability, this opinion provided no underlying rationale.  Instead, the examiner simply concluded "xray evidence indicated a ac separated shoulder that can not[sic] be linked to his SC djd of his right shoulder."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning and the Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  The Board finds that the opinion provided in July 2012 did not provide a sufficient rationale and that a new examination is warranted.


Bilateral leg disability - Intertwined

The development requested in connection with the foregoing claims for service connection for a bilateral foot disability could have bearing on whether an award of service connection for a bilateral leg disability secondary to these conditions is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

- Increased Rating Right Shoulder -
Contradictory Findings in June 2015 Examination

The Board upon review of the June 2015 examination finds that the examination contains contradictory findings on the severity of the Veteran's right shoulder disability.  While the examiner first notes that the Veteran is unable to perform repetitive use testing with at least three repetitions because it was "too painful," the examiner later provided no functional loss due to pain on range of motion testing. These findings contradict each other.  The Board finds that clarification is need to adequately determine the severity of the Veteran's right shoulder disability.  See Barr v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to determine the etiology of the Veteran's bilateral foot disability, low back disability, left shoulder disability, and the nature and severity of his service connected right shoulder disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner.

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his bilateral foot disability, low back disability, left shoulder disability, and bilateral leg disability and any continuity of symptoms since that time.  

(A).  After considering the pertinent information in the record in its entirety, the examiner is asked to opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any identified bilateral foot disabilities were incurred or aggravated by his active duty.

In rendering an opinion, the examiner should address the Veteran's lay statements, the January 1973 Report of Medical History wherein the Veteran reported foot trouble and cramps in his legs, and the August 1972 service treatment records which includes the notation of trauma to the right foot pain last three days.

(B).  After considering the pertinent information in the record in its entirety, the examiner is asked to opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any identified bilateral leg disability was incurred or aggravated by his active duty OR secondary to any identified bilateral foot disability.

In rendering an opinion, the examiner should address the Veteran's lay statement and a January 1973 Report of Medical History wherein the Veteran noted that he had cramps in his legs.

(C).  After considering the pertinent information in the record in its entirety, the examiner is asked to opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any identified low back disability was incurred or aggravated by his active duty OR secondary to the Veteran's right shoulder disability.

In rendering an opinion, the examiner should address the Veteran's lay statements and a July 1972 service treatment record wherein a clinician noted that the Veteran had experienced back pain for the last five days which he acquired after running.

(D).  After considering the pertinent information in the record in its entirety, the examiner is asked to opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any identified left shoulder disability was caused or aggravated by the Veteran's right shoulder disability.

In rendering an opinion, the examiner should address the Veteran's lay statements and provide a detailed rationale to support the opinion.

(E).  After considering the pertinent information in the record in its entirety, the examiner is asked to address the nature and severity of the Veteran's service connected right shoulder disability.

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the shoulders.  Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for all joints in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


